Citation Nr: 0911126	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  04-36 611	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to December 
1996.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Anchorage, Alaska, which found that new and 
material evidence had not been submitted sufficient to reopen 
claims of entitlement to service connection for lumbosacral 
strain and hypertension, and continued 10 percent evaluations 
for chondromalacia with patellar subluxation in the right and 
left knees.

In May 2007, the Board found that new and material evidence 
had been received to reopen the previously denied claims of 
service connection for hypertension and a low back 
disability.  The Board also remanded all the issues for 
further development at that time.  


FINDINGS OF FACT

1.  The Veteran has current degenerative disc disease of the 
lumbar spine that is of service origin.  

2.  The Veteran has current hypertension that is of service 
origin.  

3.  Flexion of the left knee is limited to no less than 40 
degrees; there is no limitation of extension, and instability 
or subluxation has not been demonstrated.  

4.  Flexion of the right knee is limited to no less than 38 
degrees; there is no limitation of extension, and instability 
or subluxation has not been demonstrated.


CONCLUSIONS OF LAW

1.  Degenerative disc of the lumbar spine was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

2.  Hypertension was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

3.  The criteria for an evaluation in excess of 10 percent 
for left knee patellofemoral syndrome with degenerative joint 
disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2008).

4.  The criteria for an evaluation in excess of 10 percent 
for right knee patellofemoral syndrome with degenerative 
joint disease have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

For an increased rating claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

If the Diagnostic Code under which the disability is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

As to the issues of service connection for a low back 
disability and hypertension, the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim"); 
see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision with regard to these issues, further 
assistance is unnecessary to aid the Veteran in 
substantiating his claim.

In March 2004, May 2007, April 2008 letters, the RO provided 
the Veteran with notice that informed him of the evidence 
needed to substantiate his increased rating claims.  The 
letters told him what evidence he was responsible for 
obtaining and what evidence VA would undertake to obtain, and 
to submit relevant evidence in his possession. 

As the right and left knee disorders have already been 
recognized as service connected, the first three Dingess 
elements are substantiated.  

The March 2004 and May 2007 letters told the Veteran that to 
substantiate the claim for increase, he needed evidence that 
the disability had worsened.  The May 2007 and April 2008 
letters told him to substantiate the claim with evidence of 
its impact on daily life and work.

The May 2007 and April 2008 letters also told him about the 
assignment of ratings and effective dates, and that "in 
certain circumstances" ratings were assigned based on 
specific test results or measurements.  The letters did not 
tell him that his disability required such measurements to 
substantiate entitlement to an increased rating.  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006).

The September 2004 statement of the case provided the Veteran 
with the ranges of motion needed to substantiate entitlement 
to a higher rating on the basis of limitation of motion.  
While such a post adjudication notice could not satisfy the 
VCAA notice requirements, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); it should have put the Veteran on 
notice as to what was required.  After receiving the notice, 
the Veteran had months to submit additional argument and 
evidence and had the opportunity for a hearing.  Hence, he 
had a meaningful opportunity to participate in the 
adjudication of the claim.

The May 2007 and April 2008 letters listed examples of the 
types of evidence that could be used to substantiate the 
claim, thereby satisfying the final element of Vazquez-Flores 
notice.

The notice in this case was provided after the initial 
adjudication of the claim.  The timing deficiency was cured 
by readjudication of the claim in a January 2009 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available treatment 
records have been obtained.  The Veteran was also afforded 
necessary VA examinations.  

Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008). 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis and 
hypertension, will be presumed to have been incurred in 
service if they become manifest to a degree of ten percent or 
more within one year of the Veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is payable 
for the degree of aggravation of a nonservice-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was retitled 
"Disabilities that are proximately due to, or aggravated by, 
service-connected disease or injury."  Paragraph (b) of 
38 C.F.R. § 3.310 was redesignated as paragraph (c), and a 
new paragraph (b) was added as follows:

(b) Aggravation of nonservice-connected disabilities.  
Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level. 
38 C.F.R. § 3.310(b) (2008).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3- 
2000 (2000); 65 Fed. Reg. 33,422 (2000).

In Landgraf v. USI Film Products, 511 U.S. 244, 246, 265 
(1994), the United States Supreme Court recognized that 
"retroactivity is not favored in the law" and "the 
presumption against retroactive legislation is deeply rooted 
in our jurisprudence."  At the same time, "[a] statute does 
not operate 'retrospectively' merely because it is applied in 
a case arising from conduct antedating the statute's 
enactment or upsets expectations based in prior law."  Id. at 
269 (internal citations omitted).  Therefore, in analyzing 
whether a particular statute should be applied to a case that 
originated before the statute was passed, a court "must ask 
whether the new provision attaches new legal consequences to 
events completed before its enactment."  Id. at 269-70.

To determine whether the application of a new statute would 
have retroactive effect, the Supreme Court has held that the 
following three factors should be considered: (1) whether it 
would impair rights possessed by a party when he acted, (2) 
whether it would increase a party's liability for past 
conduct, or (3) whether it would impose new duties with 
respect to already completed transactions.  Id. at 280.  If 
the statute is found to have a retroactive effect, then "our 
traditional presumption teaches that it does not govern 
absent clear congressional intent favoring such a result."

The Federal Circuit has created a three-part test 
encompassing the factors laid out in Landgraf: (1) "the 
nature and extent of the change of the law;" (2) "the degree 
of connection between the operation of the new rule and a 
relevant past event;" and (3) "familiar considerations of 
fair notice, reasonable reliance, and settled expectations."  
Id. (quoting Landgraf, 511 U.S. at 270).  If, under this 
test, a rule or regulation appears to have a retroactive 
effect, then the rule or regulation cannot be applied to 
cases pending at the time of its promulgation.  Princess 
Cruises v. United States, 397 F.3d 1358 (Fed.Cir.2005) .

In the present case, the current regulation provides that a 
baseline level of pre-existing disability must be established 
before aggravation will be conceded and that there must be an 
increase demonstrated from the previously established 
baseline.  This new regulation is less favorable to the 
Veteran than the prior regulation, which had not been 
interpreted as requiring that a specific baseline be found, 
and appears to have retroactive effects under the Princess 
Cruises test. 

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.


Low Back

A review of the Veteran's service treatment records reveals 
that he was seen in February 1992 with complaints of 
recurrent low back pain that had lasted for two months.  The 
pain went from the mid to low back and radiated to both hips.  
An assessment of mechanical low back pain was rendered at 
that time.  

The Veteran was again seen in January 1994 with complaints of 
mid-low back pain.  He noted that the pain had been on and 
off for over a year.  An assessment of mechanical low back 
pain was again made.  In an April 1994 record, the Veteran 
was noted to have had low back pain for three months.  He had 
been to the clinic on three occasions and his back still 
hurt.  A diagnosis of chronic low back pain was rendered. 

At the time of a May 1996 examination, normal findings were 
reported for the spine and lower extremities.  However, in a 
May 1996 report of medical history, the Veteran was noted to 
have intermittent low back pain.  

At the time of a December 1996 visit, the Veteran was noted 
to have had low back pain for about a year.  His low back 
pain was resolving.  

At the time of a March 1997 VA examination, the Veteran 
denied any significant back injury during service.  He noted 
that his symptoms came on gradually.  He began developing low 
back pain in 1992.  He had never had any back surgery.  
Following examination, a diagnosis of lumbosacral strain was 
rendered.  

VA and private treatment records from 1999 through 2004 noted 
complaints of low back pain.  In a June 2002 treatment 
record, the Veteran was noted to not be able to bend his 
knees properly which added stress to his back.  

In May 2007, the Board remanded this matter for further 
development to include a VA examination.  

The Veteran was afforded a VA examination in November 2007.  
The examiner noted that the claims folder and service 
treatment records had been reviewed.  The examiner indicated 
that the Veteran's back problems started in 1994.  He noted 
that the Veteran reported that when lifting a tent center 
pole, he developed a sharp mid-back pain that radiated in a 
cephalad direction.  The pain was 10/10 and there was no 
history of hospitalization or surgery and no trauma to the 
spine.  

Following examination, a diagnosis of malingering was 
rendered.  The examiner indicated that the Veteran's claimed 
low back condition was not caused by or the result of the 
service-connected knee condition.  Furthermore, it was not 
caused by a service related disease or injury.  The rationale 
for the examiner's opinion was the historical evidence and 
examination demonstrating numerous Waddell's signs indicative 
of exaggeration of symptoms or illness behavior. (e. g. 
secondary gain).  

The Veteran was afforded an additional VA examination in 
September 2008.  The examiner noted that the claims folder 
and medical records were available for review.  The date of 
onset for the back pain was 1992.  The examiner noted that 
the Veteran, while setting up a tent at Ft. Hood in 1992, 
felt a low back pain and had had recurrent pain since that 
time when lifting and bending.  

The examiner also noted that the Veteran was seen at least 
five times between 1992 and 1994 for his back.  X-rays showed 
possible disc flattening.  The Veteran was profiled and 
treated with muscle relaxants and Motrin.  He had continued 
to have low back pain since that time.  Since onset, the back 
problems had become progressively worse.  The Veteran had had 
poor response to treatment.  

The examiner interpreted X-rays taken in November 2007 as 
showing mild height space narrowing at L4-5 suggesting mild 
degenerative disc disease without osteophyte or 
spondylolysis.  

The examiner opined that the Veteran's back condition started 
in service while erecting a large tent.  This was based upon 
a review of the claims folder and a history provided by the 
Veteran.  

For a Veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).

The Veteran currently has a low back disorder.  Service 
treatment records demonstrate that the Veteran was seen on 
numerous occasions in service for back problems.  At the time 
of the Veteran's March 1997 VA examination, he was found to 
have a lumbar strain.  

The Board notes that the opinions obtained from the November 
2007 and September 2008 VA examiners are in conflict as to 
the etiology of any current back disorder.  The November 2007 
VA examiner has indicated that the Veteran's claimed low back 
condition was not caused by or the result of the service-
connected knee condition or by any service related disease or 
injury.  

The rationale for the examiner's opinion was the historical 
evidence and examination demonstrating numerous Waddell's 
signs indicative of exaggeration of symptoms or illness 
behavior.  The examiner had the Veteran's claims folder 
available for review.  In contrast, the September 2008 VA 
examiner, following a review of the claims folder and 
examination of the Veteran, indicated that the Veteran's back 
pain started in service.  These two opinions are at least in 
equipoise.  

Based upon the inservice findings, the evidence of a current 
low back disorder and the opinions as to the etiology of the 
Veteran's back disorder, which are at least in equipoise, 
reasonable doubt must be resolved in favor of the Veteran.  
Therefore, service connection is warranted for degenerative 
disc disease of the lumbar spine. 

Hypertension

A review of the Veteran's service treatment records 
demonstrates that he had elevated blood pressure readings in 
service.  At the time of a May 1996 examination, the 
Veteran's blood pressure was noted to be 142/88.  

At the time of a March 1997 VA examination, the Veteran 
reported that he was diagnosed with increased blood pressure 
while in the service.  He was never placed on medical 
therapy.  Physical examination performed at that time 
revealed that the Veteran's blood pressure was 140/80.  
Following examination, a diagnosis of rule out hypertension 
was rendered.  The examiner noted that the Veteran had a 
history of increased blood pressure during his tour of active 
duty in the Army.  His examination was remarkable for normal 
blood pressure and cardiovascular physical examination.  The 
examiner stated that overall; he believed that the Veteran's 
blood pressure was normal and that he did not require medical 
therapy.  He also noted that the Veteran was at low risk for 
having significant heart disease  

As result of VA treatment records demonstrating that the 
Veteran had hypertension during the time frame from 2002 to 
2004, the Board reopened the previously denied claim of 
hypertension in May 2007 and remanded the matter for further 
development, to include a VA examination.  The examiner was 
requested to provide an opinion as to whether the 
hypertension was identifiable in service and whether any 
current hypertension had its onset in service or was 
otherwise related to service.  

In conjunction with the remand, the Veteran was afforded a VA 
examination in November 2007.  The examiner indicated that 
the Veteran's claims folder and medical records were 
available for review.  The examiner noted that five day 
consecutive blood pressure measurements were made from May 7, 
1996, through May 10, 1996. No fifth day measure had been 
performed and only the average was recorded.  The examiner 
observed that all measurements were normal except for a 
reading of 138/90 in the right arm.  However, a repeat 
reading later that day noted normal blood pressure 
measurements.  

The Veteran claimed to know when his blood pressure was 
elevated by noting the presence of a headache.  The Veteran 
took Avalide on a daily basis.  He had three and five day 
checks while in the service.  His blood pressure readings had 
become progressively worse since their onset.  The Veteran 
was currently taking an Angiotensin II receptor blocker and 
Thiazide.  Following examination, a diagnosis of essential 
hypertension was rendered.  Hypertensive heart disease was 
also noted.  

The examiner opined that the Veteran's hypertension should 
have been identified as being present in service.  The 
examiner stated that at the time of the Veteran's service, 
"white coat hypertension" was considered a benign condition 
that did not require treatment.  General medical knowledge 
now recognized that "white coat hypertension" was a 
manifestation of hypertension and should be treated (usually 
with weight loss and exercise).  

The Veteran was afforded an additional VA examination in 
September 2008.  The examiner indicated that the claims 
folder and medical records had been reviewed.  He noted that 
the onset of the Veteran's hypertension was in 1997 or 1998.  
The examiner observed that during service, the Veteran had 
some high blood pressure readings in May 1996 and noted that 
a five day check had been performed which revealed normal 
blood pressures.  He further noted the findings made at the 
time of the March 1997 examination.  The examiner also 
reported the Veteran's current medications.  He noted that 
the Veteran had a history of headaches linked to 
hypertension.  The diagnosis was chronic hypertension, on 
treatment with marginal control.  

The examiner noted that the Veteran had documentation of 
concern about his blood pressure in service and shortly 
after.  He stated that it was his opinion that it was more 
likely than not that the Veteran had labile blood pressure in 
service which progressed to sustained hypertension shortly 
after separation.  The rationale was the mention of elevated 
blood pressures and repeated blood pressure checks during 
service and the knowledge that labile blood pressure 
frequently became sustained hypertension.  

The Veteran currently has hypertension.  There is also 
evidence of high blood pressure readings in service and 
shortly after service.  Moreover, both the November 2007 and 
September 2008 VA examiners have indicated that the Veteran's 
currently diagnosed hypertension is related to his period of 
service.  Based upon the above, service connection is 
warranted for hypertension. 



Left and Right Knee

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, 
flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Diagnostic Code 5003 (5010) provides that degenerative (or 
traumatic) arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent evaluation is assigned where X-ray 
evidence shows involvement of two or more major joints or 2 
or more minor joint groups.  Where there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent evaluation is assigned. Note (1) to Diagnostic 
Code 5003 states that the 20 and 10 percent ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion.  Id.

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261. Diagnostic Code 5260 
provides for a zero percent rating where flexion of the leg 
is limited to 60 degrees; 10 percent rating where flexion is 
limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

The knee is considered a major joint. 38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees. 38 C.F.R. § 4.71, Plate II (2008).

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a,

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  The General Counsel 
further held that separate ratings could also be provided for 
limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 
69 Fed. Reg. 59,990 (2004).

In January 2004, the Veteran requested increased evaluations 
for his right and left knee disorders.  

The Veteran was afforded a VA examination in June 2004.  The 
Veteran indicated that right knee pain had increased 
significantly since the last VA examination in June 2000.  
The pain was worse after prolonged sitting, running, or using 
a treadmill.  Squatting, kneeling, playing basketball, and 
using an elliptical machine also aggravated his knee.  The 
right knee did not lock.  The Veteran reported that his knee 
pain was a constant 8/10 with exacerbation to 10 after 
exercising.  He denied swelling, redness, or joint heat.  He 
wore a knee brace when exercising.  There was no history of 
dislocation.  

As to his left knee, the Veteran also noted that the pain had 
increased since the last VA examination.  The left knee pain 
was worse than the right.  The Veteran had had no discrete 
trauma since the last examination.  Squatting, exercising, 
kneeling, and running aggravated the knee.  He was prescribed 
Celebrex but rarely took it.  The pain level was a constant 
8/10.  He denied swelling, redness, or joint heat.  He wore a 
knee brace when exercising.  The Veteran worked as a postal 
carrier and had lost five days of work in the past year 
secondary to knee pain.  

Physical examination revealed no crepitus.  The Veteran had 
full range of motion for both knees, 0 to 140 degrees.  
Medial and lateral collateral ligaments were intact.  
McMurray's was negative.  There was no tenderness on 
manipulation of the patella but tenderness was present over 
the inferomedial portion of both patellae.  The Veteran's 
gait was normal.  X-rays revealed minimal intra condylar 
notch spurring of the left knee and narrowing of the lateral 
aspect of the patellofemoral joint, bilaterally.  

It was the examiner's impression that the Veteran had 
bilateral patellofemoral syndrome and degenerative joint 
disease of the left knee.  

At the time of an August 2004 VA outpatient visit, the 
Veteran reported having had daily knee pain since the 
military.  He rated the pain as 5 out of 10.  

In May 2007, the Board remanded this matter for further 
development to include a VA examination to determine the 
current level of disability.  

The Veteran was afforded a VA examination in September 2007.  
The Veteran reported having constant pain in his knees.  He 
rated the pain 8/10 on a constant basis and 10/10 with 
flares.  The Veteran stated that he had to pace his walking 
and that he had missed one to two days of work in the past 
year due to his knees.  He reported having inflammatory 
symptoms of redness, heat, swelling, and pain.  He noted that 
when it flared it felt like it would give way.  The Veteran 
had not had any falls.  Treatment had been physical therapy, 
which was only modestly and temporarily effective.  There 
were no alleviating factors.  Walking, standing, playing 
basketball, squatting, and descending and ascending stairs 
all lead to flares.  

The Veteran had had a personal history of subluxation as a 
child but CT evaluation while in service demonstrated mild 
lateral subluxation of both patellae.  He had also been told 
that he had chondromalacia patella.  The Veteran had no 
history of hospitalization for his knees and no history of 
trauma.  He did not use any assistive devices to walk and 
there were no constitutional signs or incapacitating episodes 
of arthritis.  The Veteran indicated that he was only able to 
stand for 15 to 30 minutes.  

The Veteran reported having giving way of the knees, 
instability, pain, and stiffness.  There were no episodes of 
weakness.  The Veteran also noting having several episodes of 
dislocation a year.  There were no locking episodes.  
Effusion was reported for both knees.  The conditions 
affected motion.  The Veteran had severe flare-ups of joint 
disease.  These occurred every three or four months and lead 
to total incapacitation for one or two days.  

Physical examination revealed active flexion from 0 to 38 
degrees and passive flexion from 0 to 68 degrees on the right 
side.  Pain on active motion began at 38 degrees while pain 
on passive motion began at 68 degrees.  Extension was to 0 
degrees both actively and passively.  The left knee had 
active range of motion from 0 to 40 degrees and passive range 
of motion to 55 degrees with pain beginning at the ends of 
each motion.  Extension was to 0 degrees for both active and 
passive motion.  

There was no bone loss in either knee.  There was crepitus in 
the right knee.  The knees did not click or snap.  There was 
no grinding, instability, patellar abnormality, meniscus 
abnormality, other tendon or bursa abnormality, or other knee 
abnormality.  X-rays revealed a mild increasing amount of 
narrowing between the lateral aspect of the patella and the 
lateral femoral condyle on both the right and the left with 
slight increasing marginal osteophytes compared to previous 
studies.  A diagnosis of patellofemoral syndrome of both 
knees was rendered.  

At the time of a September 2008 VA examination, the Veteran 
reported that his knees had become progressively worse.  
Medical history revealed no trauma to the joints or surgery.  
The Veteran did not need assistive devices for walking and 
there were no constitutional symptoms or incapacitating 
episodes of arthritis.  There was functional limitation with 
standing.  The Veteran stated that he could only walk 1/4 mile.  
There was no deformity, giving way, or instability.  There 
was pain and stiffness in both knees.  There was no weakness 
or dislocation or subluxation.  The Veteran also did not have 
effusion or locking episodes.  He had severe flare-ups once a 
week.  He avoided weight bearing on his knees but continued 
to work and take care of himself.  There was no inflammation.  

Physical examination revealed a normal gait.  Active flexion 
in the right knee was from 0 to 123 degrees with pain 
beginning at 92 degrees and ending at 123.  Passive range of 
motion was from 0 to 125 degrees with pain beginning at 98 
degrees and ending at 125.  There was no additional loss of 
motion with repetitive use.  Extension was to 0 degrees on 
both active and passive motion.  

Active motion in the left knee was extension to 0 degrees 
both actively and passively.  There was no additional loss of 
motion after repetitive use.  Active flexion was from 0 to 
127 degrees with pain beginning at 100 degrees and ending at 
127 degrees.  Passive motion was from 0 to 130 degrees with 
pain beginning at 105 degrees and ending at 130 degrees.  
There was no additional loss of motion on repetitive use.  

The Veteran had crepitus, tenderness, and painful movement 
with regard to his right knee.  There was no grinding or 
instability.  There was subpatellar tenderness but no 
meniscus abnormality.  The left knee had tenderness, painful 
movement, and crepitus.  There was no grinding, instability, 
or meniscus abnormality.  The Veteran did have subpatellar 
tenderness.  There was no additional loss of range of motion 
with repetitive use.

A diagnosis of bilateral mild degenerative changes involving 
the patellofemoral joints was rendered.  

The Veteran was noted to have decreased mobility and problems 
with lifting and carrying.  He had been assigned different 
duties at work as a result of his knee problems.  The 
Veteran's knee had no effect on feeding, bathing, or 
grooming.  They had a mild effect on shopping, traveling, and 
dressing, and a moderate effect on chores, exercise, and 
recreation.  They had a severe effect on playing sports.  

The Veteran has been found to have full extension at the time 
of each VA examination with no additional limitation of 
motion being found after repetitive use (although the 2007 
examination was not specific the other VA examinations make 
clear that there was no functional impairment in extension).  
There was also no pain noted on range of motion testing.  As 
such, an increased or separate evaluation would not be 
warranted under Diagnostic Code 5261 for the right or left 
knee.  

As it relates to flexion of the right knee, the Board notes 
that that at the time of the June 2004 VA examination, the 
Veteran was noted to have flexion to 140 degrees.  The 
Veteran was also noted to have flexion to no less than 123 
degrees at the time of his September 2008 VA examination.  
The examiner indicated that there was no additional loss of 
motion with repetitive use.  As such, based upon limitation 
of motion, no more than a 10 percent disability evaluation 
would be warranted due to the arthritis found in the knee.  

At the time of the September 2007 VA examination, the Veteran 
was noted to have flexion limited to 38 degrees.  There was 
no additional loss of motion due to pain, fatigue, or 
incoordination or with repetitive use.  Limitation of motion 
of 38 degrees would warrant a 10 percent disability 
evaluation under DC 5260.  

As it relates to flexion of the left knee, the June 2004 VA 
examination, the Veteran was noted to have full flexion.  The 
September 2008 VA examination showed noncompensable 
limitation of flexion, even with consideration of functional 
factors.  The September 2007 VA examination, found flexion 
limited to 40 degrees.  There has been no additional loss of 
motion due to pain, fatigue, or incoordination or with 
repetitive use.  While the Veteran's limitation of motion of 
40 degrees would warrant a 10 percent disability evaluation 
under DC 5260, he has not been shown to have more limitation 
of flexion.  

The Veteran has reported instability and subluxation in his 
knees, but the VA examinations have yielded no clinical 
evidence of subluxation or instability.  To the contrary, 
they have shown the knees to be stable.  Treatment records 
also contain no evidence of subluxation or instability.  
There have been no objective medical findings of subluxation 
or instability at the time of numerous VA examinations 
performed in conjunction with the Veteran's claim.  Thus, a 
compensable disability evaluation under 5257 would not be 
warranted.  38 C.F.R. § 4.31 (2008).

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran's left and right knee disorders are manifested by 
limitation of motion and pain.  As just discussed, the rating 
criteria contemplate these manifestations.  As such, the 
criteria for referral for consideration of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is granted.  

Service connection for hypertension is granted.  

An evaluation in excess of 10 percent for chondromalacia of 
the left knee is denied.  

  An evaluation in excess of 10 percent for chondromalacia of 
the right knee is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


